Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 1 of 30 PageID #: 1




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF NEW YORK

HARINATH NAMPALLY, Individually                        Case No.
and On Behalf of All Others Similarly
Situated,
                                                       CLASS ACTION COMPLAINT FOR
                                  Plaintiff,           VIOLATION OF THE FEDERAL
                                                       SECURITIES LAWS
                       v.
                                                       JURY TRIAL DEMANDED
BAIDU, INC., ROBIN YANHONG LI,
HERMAN CHENG-CHUN YU, and                              CLASS ACTION
JENNIFER XINZHE LI,

                                 Defendants.


        Plaintiff Harinath Nampally (“Plaintiff”), individually and on behalf of all others similarly

situated, by Plaintiff’s undersigned attorneys, alleges the following based upon personal knowledge

as to Plaintiff and Plaintiff’s own acts, and upon information and belief as to all other matters based

on the investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of United States (“U.S.”) Securities and Exchange Commission (“SEC”) filings by

Baidu, Inc. (“Baidu” or the “Company”), as well as media and analyst reports about the Company

and Company press releases. Plaintiff believes that substantial additional evidentiary support will

exist for the allegations set forth herein.

                                    NATURE OF THE ACTION

        1.      This is a federal securities class action on behalf of a class consisting of all persons

and entities other than Defendants (defined below) who purchased or otherwise acquired Baidu

securities between April 8, 2016 and August 13, 2020, both dates inclusive (the “Class Period”).

Plaintiff seeks to recover compensable damages caused by Defendants’ violations of the federal

securities laws and to pursue remedies under Sections 10(b) and 20(a) of the Securities Exchange

Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder.


                                                   1
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 2 of 30 PageID #: 2




                                JURISDICTION AND VENUE

       2.      The claims asserted herein arise under and pursuant to Sections 10(b) and 20(a) of

the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. § 240.10b-5).

       3.      This Court has jurisdiction over the subject matter of this action under 28 U.S.C. §

1331 and Section 27 of the Exchange Act.

       4.      Venue is proper in this Judicial District pursuant to Section 27 of the Exchange Act

(15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b) as the alleged misstatements entered and subsequent

damages took place within this Judicial District.

       5.      In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,

including but not limited to, the U.S. mail, interstate telephone communications and the facilities

of the national securities exchange.

                                            PARTIES

       6.      Plaintiff, as set forth in the accompanying Certification, purchased or otherwise

acquired the Company’s securities at artificially inflated prices during the Class Period and was

damaged upon the revelation of the alleged corrective disclosures.

       7.      Defendant Baidu is incorporated in the Cayman Islands and maintains its principal

executive offices at No. 10 Shangdi 10th Street, Haidian District, Beijing, 100085, the People’s

Republic of China. Baidu’s American depositary shares (“ADSs”) are listed on the NASDAQ

under the ticker symbol “BIDU.” The Company’s agent for service in the U.S. is C T Corporation

System, located at 111 Eighth Avenue, New York, New York 10011.

       8.      Defendant Robin Yanhong Li (“Y. Li”) is a co-founder of the Company and has

served as the Company’s Chief Executive Officer and Chairman during the Class Period.


                                                2
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 3 of 30 PageID #: 3




       9.     Defendant Herman Cheng-Chun Yu (“Yu”) has served as the Company’s Chief

Financial Officer (“CFO”) since September 2017.

       10.    Defendant Jennifer Xinzhe Li (“X. Li”) served as the Company’s CFO during the

Class Period until September 2017.

       11.    Defendants Y. Li, Yu, and X. Li are collectively referred to herein as the

“Individual Defendants.” The Individual Defendants:

              (a)     directly participated in the management of the Company;

              (b)     were directly involved in the day-to-day operations of the Company at the

                      highest levels;

              (c)     were privy to confidential proprietary information concerning the Company

                      and its business and operations;

              (d)     were directly or indirectly involved in drafting, producing, reviewing and/or

                      disseminating the false and misleading statements and information alleged

                      herein;

              (e)     were directly or indirectly involved in the oversight or implementation of

                      the Company’s internal controls;

              (f)     were aware of or recklessly disregarded the fact that the false and

                      misleading statements were being issued concerning the Company; and/or

              (g)     approved or ratified these statements in violation of the federal securities

                      laws.

       12.    The Company is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency because all of the

wrongful acts complained of herein were carried out within the scope of their employment.




                                                3
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 4 of 30 PageID #: 4




         13.   The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to the Company under respondeat superior and agency principles.

         14.   The Company and the Individual Defendants are referred to herein, collectively, as

the “Defendants.”

                              SUBSTANTIVE ALLEGATIONS

                                          Background

         15.   Baidu purports to provide Internet search services in China and internationally. It

operates through two segments, one of which is iQIYI. The iQIYI segment provides online

entertainment services, including original and licensed content, membership services, and online

advertising services. The Company was formerly known as Baidu.com, Inc. and changed its name

to Baidu, Inc. in December 2008.

         16.   In November 2012, Baidu obtained the controlling interest in what was then named

Qiyi.com, Inc. (now iQIYI, Inc.) (“iQIYI”). In early 2018, iQIYI held its initial public offering

and was listed on the NASDAQ exchange. Baidu is still the majority owner of its subsidiary,

iQIYI.

         Materially False and Misleading Statements Issued During the Class Period

         17.   On April 8, 2016, Baidu filed with the SEC its annual report for the year ended

December 31, 2015 on a Form 20-F signed by Defendant Y. Li (the “2015 20-F”). Attached to

the 2015 20-F were certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) signed by

Defendants Y. Li and X. Li attesting to the accuracy of financial reporting, the disclosure of any

material changes to the Company’s internal control over financial reporting, and the disclosure of

all fraud.

         18.   The 2015 20-F stated the following regarding iQIYI and its revenues:




                                                4
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 5 of 30 PageID #: 5




      In November 2012, we obtained the controlling interest in Qiyi.com, Inc., or
      iQiyi, a prior equity method investee, and have since then consolidated its
      financial results into our consolidated financial statements. In May 2013, we
      acquired the online video business of PPStream Inc., or PPS, and have merged it
      with iQiyi and have since then consolidated its financial results into our
      consolidated financial statements.

                                              ***

      Our business consists of three segments, namely, search services, transaction
      services and iQiyi. Search services are keyword-based marketing services targeted
      at and triggered by internet users’ search queries, which mainly include our P4P
      services and other online marketing services . . . . iQiyi is an online video platform
      with a content library that includes licensed movies, television series, cartoons,
      variety shows and other programs.

                                              ***

      iQiyi

      iQiyi and PPS. iQiyi is an online video platform with a content library that includes
      licensed movies, television series, cartoons, variety shows and other programs. The
      programs are provided by content providers under licensing arrangements. Apart
      from sourcing licensed contents, iQiyi also produces a wide array of original
      content. In addition, iQiyi provides online community services to facilitate user
      communication and interaction. Users can also search and watch ad-supported
      iQiyi.com videos on their mobile devices free of charge. Paying subscribers can
      enjoy premium services on iQiyi, including ad-free video streaming and access to
      premium content. In May 2013, we acquired the online video business of PPS and
      have merged it with iQiyi. PPS has since then operated as a sub-brand of iQiyi. The
      combined platform is one of the leaders of online video business in China.

                                              ***

      Reorganization of Operating Segments

      In the second quarter of 2015, we reorganized our operating segments from one
      operating segment into three operating segments, namely search services,
      transaction services and iQiyi. The primary reason for such reorganization is that
      our chief operating decision maker increasingly assesses the performance of our
      company and makes decisions in respect of the allocation of company resources by
      analyzing the operational results of these three business units separately.

      Revenues




                                                5
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 6 of 30 PageID #: 6




      We generate revenues from the provision of search services, transaction services
      and iQiyi. The following table sets forth our revenues by segment, with each
      segment revenues including inter-segment revenues:




                                            ***

      Segment Revenues

      The following table sets forth our revenues by segment and year-over-year rate of
      growth for the periods indicated, with each segment revenues including inter-
      segment revenues:




                                            ***

      iQiyi. Our iQiyi revenues increased by 84.3% from RMB2.9 billion in 2014 to
      RMB5.3 billion (US$0.8 billion) in 2015. This increase was mainly attributable to
      the increase in online marketing revenues and subscription services revenues.

      iQiyi revenues increased by 113.6% from RMB1.3 billion in 2013 to RMB2.9
      billion in 2014. This increase was mainly attributable to the increase in online
      marketing revenues.

                                            ***

      The table below provides a summary of the Group’s operating segment results for
      the years ended December 31, 2013, 2014 and 2015.




                                             6
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 7 of 30 PageID #: 7




(Emphases added.)

       19.    The 2015 20-F stated the following, in pertinent part, regarding the Company’s

controls and procedures:

       Evaluation of Disclosure Controls and Procedures

       Our management, with the participation of our chief executive officer and chief
       financial officer, has performed an evaluation of the effectiveness of our disclosure
       controls and procedures (as defined in Rule 13a-15(e) under the Exchange Act) as
       of the end of the period covered by this report, as required by Rule 13a-15(b) under
       the Exchange Act.

       Based upon that evaluation, our management has concluded that, as of December
       31, 2015, our disclosure controls and procedures were effective in ensuring that the
       information required to be disclosed by us in the reports that we file and furnish
       under the Exchange Act was recorded, processed, summarized and reported, within
       the time periods specified in the SEC’s rules and forms, and that the information
       required to be disclosed by us in the reports that we file or submit under the
       Exchange Act is accumulated and communicated to our management, including our
       chief executive officer and chief financial officer, to allow timely decisions
       regarding required disclosure.

       Management’s Annual Report on Internal Control over Financial Reporting

       Our management is responsible for establishing and maintaining adequate internal
       control over financial reporting, as defined in Rule 13a-15(f) under the Exchange
       Act. Our management evaluated the effectiveness of our internal control over
       financial reporting, as required by Rule 13a-15(c) of the Exchange Act, based on
       criteria established in the framework in Internal Control-Integrated Framework
       (2013) issued by the Committee of Sponsoring Organizations of the Treadway
       Commission. Based on this evaluation, our management has concluded that our
       internal control over financial reporting was effective as of December 31, 2015.

                                                ***

       Changes in Internal Control over Financial Reporting

       There were no changes in our internal controls over financial reporting that
       occurred during the period covered by this annual report on Form 20-F that have
       materially affected, or are reasonably likely to materially affect, our internal control
       over financial reporting.




                                                  7
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 8 of 30 PageID #: 8




       20.     On March 31, 2017, Baidu filed with the SEC its annual report for the year ended

December 31, 2016 on a Form 20-F signed by Defendant Y. Li (the “2016 20-F”). Attached to

the 2016 20-F were SOX certifications signed by Defendants Y. Li and X. Li attesting to the

accuracy of financial reporting, the disclosure of any material changes to the Company’s internal

control over financial reporting, and the disclosure of all fraud.

       21.     The 2016 20-F stated the following regarding iQIYI and the subsidiary’s revenues:

       iQiyi’s mobile application maintained its industry leadership with 125 million daily
       active users, 480 million monthly active users, and 335 billion minutes monthly
       user time in December 2016, according to Alexa.com, an internet analytics firm.

                                                ***

       Revenues

       We generate revenues from the provision of search services, transaction services
       and iQiyi. The following table sets forth our revenues by segment, with each
       segment revenues including inter-segment revenues:




                                                ***

       Segment Revenues

       The following table sets forth our revenues by segment and year-over-year change
       rate for the periods indicated, with each segment revenues including inter-segment
       revenues:




                                                ***

       iQiyi. Our iQiyi revenues increased by 113.1% from RMB5.3 billion in 2015 to
       RMB11.3 billion (US$1.6 billion) in 2016. This increase was mainly attributable
       to the increase in online marketing revenues and subscription services revenues.



                                                  8
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 9 of 30 PageID #: 9




      iQiyi revenues increased by 84.3% from RMB2.9 billion in 2014 to RMB5.3
      billion in 2015. This increase was mainly attributable to the increase in online
      marketing revenues and subscription services revenues.

                                             ***

      Segment Reporting

      We historically had only one single reportable segment because our chief operating
      decision maker, or CODM, formerly relied on the consolidated results of operations
      when making decisions on allocating our resources and assessing our performance.
      Beginning in the quarter ended June 30, 2015, we have changed our reportable
      segments as a result of significant growth in our operations and expansion of
      services to multiple businesses in recent years. Our chief executive officer, who has
      been identified as the CODM, reviews the operating results of different service lines
      in order to allocate resources and assess our performance. Accordingly, the
      financial statements include segment information which reflects the current
      composition of the reportable segments in accordance with ASC topic 280, or ASC
      280, Segment Reporting.

      We have reorganized our operation into three segments since the second quarter of
      2015, consisting of the Search Services, Transaction Services and iQiyi . . . . iQiyi
      is an online video platform with a content library that includes licensed movies,
      television series, cartoons, variety shows and other programs. We do not allocate
      any share-based compensation expenses to these segments as the CODM does not
      use this information to measure the performance of the operating segments.

                                             ***

      The table below provides a summary of the Group’s operating segment results for
      the years ended December 31, 2014, 2015 and 2016.




(Emphases added.)




                                               9
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 10 of 30 PageID #: 10




        22.     On March 15, 2018, Baidu filed with the SEC its annual report for the year ended

 December 31, 2017 on a Form 20-F signed by Defendant Y. Li (the “2017 20-F”). Attached to

 the 2017 20-F were SOX certifications signed by Defendants Y. Li and Yu attesting to the accuracy

 of financial reporting, the disclosure of any material changes to the Company’s internal control

 over financial reporting, and the disclosure of all fraud.

        23.     The 2017 20-F stated the following regarding iQIYI and its revenues:

        Our business currently consists of two segments, Baidu Core and iQIYI . . . .
        iQIYI is an innovative market-leading online entertainment service provider in
        China. iQIYI’s platform features highly popular original content, as well as a
        comprehensive selection of professionally produced and partner-generated content.

                                                 ***

        iQIYI

        iQIYI is an innovative market-leading online entertainment service provider in
        China. iQIYI’s platform features highly popular original content, as well as a
        comprehensive selection of professionally produced and partner-generated content.
        iQIYI is the largest internet video streaming service in China in terms of user time
        spent and average total monthly active users in 2017, according to iResearch. iQIYI
        generates revenues through membership services, online advertising services, and
        a suite of IP-related monetization methods, including content distribution. iQIYI
        has also established a track record of creating multiple channels of monetization
        through adapting a single popular work into a variety of entertainment products.
        For the three months ended December 31, 2017, iQIYI had approximately 421
        million average mobile monthly active users and approximately 126 million
        average mobile daily active users. In December 2017, iQIYI’s users watched a total
        of 9.2 billion hours of videos on the platform.

                                                ***

        Reorganization of Operating Segments

        In the second quarter of 2017, we reorganized our operating segments from three
        operating segments into two operating segments, namely Baidu Core and iQIYI.
        Starting from April 2017, search services and transaction services have been
        combined into one segment—Baidu Core. The change in operating segments
        reflects our adjustments to business strategies and operations, as we de-emphasized
        our transaction services business and shifted such resources to support our online
        marketing services. Our chief operating decision maker assesses the performance



                                                  10
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 11 of 30 PageID #: 11




       of our company and makes decisions in respect of the allocation of company
       resources by analyzing the operating results of these two operating segments
       separately.

                                             ***

       Revenues

       We generate revenues from Baidu Core and iQIYI. The following table sets forth
       our revenues by segment, with each segment revenues including inter-segment
       revenues:




                                             ***

       Segment Revenues

       The following table sets forth our revenues by segment and year-over-year change
       rate for the periods indicated, with each segment revenues including inter-segment
       revenues:




                                             ***

       Segment Reporting

       We historically had only one single reportable segment because our chief operating
       decision maker, or CODM, formerly relied on the consolidated results of operations
       when making decisions on allocating our resources and assessing our performance.
       Starting from the quarter ended June 30, 2015, we have reorganized our operation
       into three segments, namely the Search Services, Transaction Services and iQIYI,
       as a result of our expansion of offerings into multiple services.

       Starting from April 2017, Search Services and Transaction Services were combined
       into one segment, namely, Baidu Core. The change in reportable segments reflects
       the Company’s strategic shift and the operational change to scale back transaction
       services and focus on its core business. As of December 31, 2017, we had two
       reportable segments, namely, Baidu Core and iQIYI . . . . iQIYI is an online


                                              11
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 12 of 30 PageID #: 12




        entertainment service provider that, [sic] offers original, professionally produced
        and partner-generated content on its platform.

        Our chief executive officer, who has been identified as the CODM, reviews the
        operating results of Baidu Core and iQIYI in order to allocate resources and assess
        our performance. Accordingly, the financial statements include segment
        information which reflects the current composition of the reportable segments in
        accordance with ASC topic 280, Segment Reporting.

                                                 ***




 (Emphases added.)

        24.     On March 15, 2019, Baidu filed with the SEC its annual report for the year ended

 December 31, 2018 on a Form 20-F signed by Defendant Y. Li (the “2018 20-F”). Attached to

 the 2018 20-F were SOX certifications signed by Defendants Y. Li and Yu attesting to the accuracy

 of financial reporting, the disclosure of any material changes to the Company’s internal control

 over financial reporting, and the disclosure of all fraud.

        25.     The 2018 20-F stated the following regarding iQIYI and its revenues:

        In March 2018, iQIYI raised approximately US$2.4 billion of net proceeds through
        its initial public offering. iQIYI’s American Depositary Shares trade on the




                                                  12
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 13 of 30 PageID #: 13




       NASDAQ Global Market under the symbol “IQ”. We continue to control iQIYI
       and consolidate its financial results into our own in accordance with U.S. GAAP.

                                              ***

       iQIYI

       iQIYI is an innovative market-leading online entertainment service provider in
       China. For the year of 2018, iQIYI’s average mobile MAUs were 455 million, and
       its average mobile DAUs were 135 million. On average, users spent 9.4 billion
       hours per month watching video content on iQIYI platform through all devices, and
       spent 1.6 hours per day per user watching video content on its mobile apps during
       the year.

                                              ***

       Online marketing revenues for iQIYI in 2018 were RMB9.3 billion (US$1.4
       billion), growing by 21% year over year (if both years’ revenues were net of VAT),
       primarily due to our improved efficiency in the monetization of brand advertising
       business, driven by iQIYI’s strong and expanding library of self-produced and
       licensed content, as well as the growth of feed-based advertising business, partially
       offset by tightening advertising budget of advertisers. Average brand advertising
       revenues per brand advertiser in 2018 were RMB6.7 million (US$1.0 million),
       increasing by 25% year over year (if both years’ revenues were net of VAT).

                                              ***




                                              ***

       iQIYI. iQIYI revenues was RMB25.0 billion (US$3.6 billion) in 2018, increasing
       by 44% from 2017 (or 52%, if both years’ revenues were net of VAT). This
       increase was mainly attributable to the increase in membership services revenues
       and online marketing revenues.

       iQIYI revenues increased by 55% from RMB11.2 billion in 2016 to RMB17.4
       billion in 2017. This increase was mainly attributable to the increase in membership
       services revenues and online marketing revenues.

                                              ***



                                                13
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 14 of 30 PageID #: 14




        Our chief executive officer, who has been identified as the chief operating decision
        marker, (“CODM”), reviews the operating results of Baidu Core and iQIYI, to
        allocate resources and assess our performance. Accordingly, the financial
        statements include segment information which reflects the current composition of
        the reportable segments in accordance with ASC Topic 280, Segment Reporting.

                                               ***




                                               ***




 (Emphases added.)

        26.    The statements referenced in ¶¶ 17-25 above were materially false and/or

 misleading because they misrepresented and failed to disclose the following adverse facts

 pertaining to the Company’s business, operational and financial results, which were known to

 Defendants or recklessly disregarded by them.       Specifically, Defendants made false and/or

 misleading statements and/or failed to disclose that: (i) Baidu misrepresented the financial and




                                                14
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 15 of 30 PageID #: 15




 business condition of iQIYI; (ii) iQIYI had inadequate controls; and (iii) as a result, Defendants’

 public statements were materially false and/or misleading at all relevant times.

                                     The Truth Begins to Emerge

        27.     On May 16, 2019, during after-market hours, Baidu issued a press release

 announcing its financial and operating results for the first quarter of fiscal year 2019 (the “1Q19

 Press Release”). That press release reported, among other results, that Baidu had recorded its first

 GAAP (generally accepted accounting principles) loss for the first time in 15 years. Specifically,

 for the first quarter of 2019, Baidu reported an operating loss of RMB936 million ($139 million),

 compared to operating income of RMB4.6 billion for the first quarter of 2018. Baidu attributed

 these results, in part, to content costs of RMB6.2 billion ($917 million), representing an increase

 of 47% year over year, which the Company advised was “mainly due to increased investments in

 iQIYI content.”

        28.     On the same date, also during after-market hours, Baidu hosted an earnings call

 with investors and analysts to discuss the Company’s first quarter 2019 results (the “1Q19

 Conference Call”). On that call, Defendant Yu explained that Baidu’s “total revenues reached

 CNY 24.1 billion, up 15%, or 21%, excluding spinoff revenue of CNY 1.1 billion,” but, “[a]t the

 same time, [the Company] incurred net loss of CNY 327 million due to [inter alia] . . . increased

 loss from iQIYI,” noting that “[c]ontent cost was up 47% to CNY 6.2 billion, mainly due to iQIYI's

 increased investment in content.”

        29.     Following the 1Q19 Press Release and the 1Q19 Conference call, Baidu’s ADSs

 fell $25.39 per share, or 16.52%, to close at $128.31 per share on May 17, 2019. Despite this

 decline in Baidu’s ADS price, the Company’s shares continued to trade at artificially inflated

 prices throughout the remainder of the Class Period as a result of Defendants’ continued

 misstatements and omissions related to iQIYI.


                                                 15
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 16 of 30 PageID #: 16




        30.     For example, on March 13, 2020, Baidu filed with the SEC its annual report for the

 year ended December 31, 2019 on a Form 20-F signed by Defendant Y. Li (the “2019 20-F”).

 Attached to the 2019 20-F were SOX certifications signed by Defendants Y. Li and Yu attesting

 to the accuracy of financial reporting, the disclosure of any material changes to the Company’s

 internal control over financial reporting, and the disclosure of all fraud.

        31.     The 2019 20-F stated the following regarding iQIYI and the subsidiary’s revenues:

        Consolidated revenues . [sic] Our total revenues in 2019 were RMB107.4 billion
        (US$15.4 billion), growing by 5% from 2018 to 2019. Our online marketing
        revenues were RMB78.1 billion (US$11.2 billion) in 2019, decreasing by 5% year
        over year . . . .

        Online marketing revenues for iQIYI in 2019 were RMB8.3 billion (US$1.2
        billion), decreasing by 11% year over year, primarily due to the challenging
        macroeconomic environment, the delay of certain content launches and intensified
        competition in the advertising business. Average brand advertising revenue per
        brand advertiser decreased by 12% from RMB6.7 million in 2018 to RMB5.9
        million (US$0.9 million) in 2019. We track the average brand advertising revenue
        per brand advertiser as a key indicator to evaluate iQIYI’s advertising services
        business and adapt its sales strategy, ad [sic] solutions and content scheduling
        accordingly.

        Other revenues in 2019 were RMB29.3 billion (US$4.2 billion), increasing by 44%
        year over year, which was primarily due to the strong growth in iQIYI membership,
        cloud services and smart devices.




                                                 ***

        iQIYI . [sic] iQIYI revenue was RMB29.0 billion (US$4.2 billion) in 2019,
        increasing by 16% from 2018. This increase was mainly attributable to the growth
        of membership revenue, offset by a decline in online advertising revenue.



                                                   16
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 17 of 30 PageID #: 17




        iQIYI revenue was RMB25.0 billion in 2018, increasing by 44% from 2017 (or
        52%, if both years’ revenues were net of VAT). This increase was mainly
        attributable to an increase in membership services and online marketing revenues.

                                               ***

        Our chief executive officer, who has been identified as the chief operating decision
        marker, (“CODM”), reviews the operating results of Baidu Core and iQIYI, to
        allocate resources and assess our performance.

                                               ***




                                               ***




 (Emphases added.)

        32.    The 2019 20-F stated the following regarding the Company’s controls and

 procedures:




                                                17
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 18 of 30 PageID #: 18




        Management’s Annual Report on Internal Control over Financial Reporting

        Our management is responsible for establishing and maintaining adequate internal
        control over financial reporting, as defined in Rule 13a-15(f) under the Exchange
        Act. Our management evaluated the effectiveness of our internal control over
        financial reporting, as required by Rule 13a-15(c) of the Exchange Act, based on
        criteria established in the framework in Internal Control-Integrated Framework
        (2013) issued by the Committee of Sponsoring Organizations of the Treadway
        Commission. Based on this evaluation, our management has concluded that our
        internal control over financial reporting was effective as of December 31, 2019.

                                                 ***

        Changes in Internal Control over Financial Reporting

        There were no changes in our internal controls over financial reporting that
        occurred during the period covered by this annual report on Form 20-F that have
        materially affected, or are reasonably likely to materially affect, our internal control
        over financial reporting.

        33.     The statements referenced in ¶¶ 27-28 and 30-32 above were materially false and/or

 misleading because they misrepresented and failed to disclose the following adverse facts

 pertaining to the Company’s business, operational and financial results, which were known to

 Defendants or recklessly disregarded by them. Specifically, Defendants made false and/or

 misleading statements and/or failed to disclose that: (i) Baidu misrepresented the financial and

 business condition of iQIYI; (ii) iQIYI had inadequate controls; and (iii) as a result, Defendants’

 public statements were materially false and/or misleading at all relevant times.

                                     The Truth Fully Emerges

        34.     On April 7, 2020, during market hours, Wolfpack Research released a report

 detailing, among other things, how iQIYI had misled investors and failed to disclose pertinent

 information generally and in its Registration Statement, including: (i) iQIYI overstating its user

 numbers; (ii) iQIYI inflating its revenues; (iii) iQIYI inflating expenses and prices of assets to

 conceal its revenue inflation; and (iv) iQIYI using misleading financial reporting to create the

 appearance of a cash generative company.


                                                  18
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 19 of 30 PageID #: 19




        35.        On this news, Baidu’s ADSs fell $4.46 per share, or 4.38%, to close at $97.33 per

 share on the next full trading day, April 8, 2020, damaging investors.

        36.        Then, on August 13, 2020, after trading hours, iQIYI issued a press release entitled

 “iQIYI Announces Second Quarter 2020 Financial Results,” which announced the following, in

 pertinent part:

        SEC Investigation

        The SEC’s Division of Enforcement is seeking the production of certain financial
        and operating records dating from January 1, 2018, as well as documents related
        to certain acquisitions and investments that were identified in a report issued by
        short-seller firm Wolfpack Research in April 2020 (“Wolfpack Report”). The
        Company is cooperating with the SEC. We cannot predict the timing, outcome, or
        consequences of the SEC investigation.

        In addition, shortly after the publication of the Wolfpack Report, the Company
        engaged professional advisers to conduct an internal review into certain of the key
        allegations in the Wolfpack Report and to report their findings to the Company's
        Audit Committee (“Internal Review”). These professional advisers have been
        examining the Company’s books and records and undertaking testing procedures
        that, in their judgment, are necessary and appropriate to evaluating the key
        allegations in the Wolfpack Report, including accounting policy analysis, data
        analytics on whether the Company manufactured orders and inflated revenues
        and/or expenses. The Internal Review is ongoing and we cannot predict the timing
        for completion, outcome, or consequences of the Internal Review at this time.

 (Emphasis added.)

        37.        On this news, Baidu’s ADSs fell $7.83 per share, or 6.29%, to close at $116.74 per

 share on August 14, 2020, damaging investors.

        38.        As a result of Defendants’ wrongful acts and omissions, and the decline in the

 market value of the Company’s securities, Plaintiff and other Class members have suffered

 significant losses and damages.

                         PLAINTIFF’S CLASS ACTION ALLEGATIONS

        39.        Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

 Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise


                                                    19
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 20 of 30 PageID #: 20




 acquired Baidu securities during the Class Period (the “Class”) and were damaged upon the

 revelation of the alleged corrective disclosures. Excluded from the Class are Defendants herein,

 the officers and directors of the Company, at all relevant times, members of their immediate

 families and their legal representatives, heirs, successors or assigns and any entity in which

 Defendants have or had a controlling interest.

         40.     The members of the Class are so numerous that joinder of all members is

 impracticable. Throughout the Class Period, the Company’s securities were actively traded on the

 NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

 be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

 thousands of members in the proposed Class. Record owners and other members of the Class may

 be identified from records maintained by the Company or its transfer agent and may be notified of

 the pendency of this action by mail, using the form of notice similar to that customarily used in

 securities class actions.

         41.     Plaintiff’s claims are typical of the claims of the members of the Class as all

 members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

 federal law that is complained of herein.

         42.     Plaintiff will fairly and adequately protect the interests of the members of the Class

 and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

 no interests antagonistic to or in conflict with those of the Class.

         43.     Common questions of law and fact exist as to all members of the Class and

 predominate over any questions solely affecting individual members of the Class. Among the

 questions of law and fact common to the Class are:

                 (a)     whether Defendants’ acts as alleged violated the federal securities laws;




                                                   20
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 21 of 30 PageID #: 21




                (b)     whether Defendants’ statements to the investing public during the Class

                        Period misrepresented material facts about the financial condition, business,

                        operations, and management of the Company;

                (c)     whether Defendants’ statements to the investing public during the Class

                        Period omitted material facts necessary to make the statements made, in

                        light of the circumstances under which they were made, not misleading;

                (d)     whether the Individual Defendants caused the Company to issue false and

                        misleading SEC filings and public statements during the Class Period;

                (e)     whether Defendants acted knowingly or recklessly in issuing false and

                        misleading SEC filings and public statements during the Class Period;

                (f)     whether the prices of the Company’s securities during the Class Period were

                        artificially inflated because of the Defendants’ conduct complained of

                        herein; and

                (g)     whether the members of the Class have sustained damages and, if so, what

                        is the proper measure of damages.

        44.     A class action is superior to all other available methods for the fair and efficient

 adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

 damages suffered by individual Class members may be relatively small, the expense and burden

 of individual litigation make it impossible for members of the Class to individually redress the

 wrongs done to them. There will be no difficulty in the management of this action as a class action.

        45.     Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

 on-the-market doctrine in that:




                                                  21
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 22 of 30 PageID #: 22




                (a)     Defendants made public misrepresentations or failed to disclose material

                        facts during the Class Period;

                (b)     the omissions and misrepresentations were material;

                (c)     the Company’s securities are traded in efficient markets;

                (d)     the Company’s securities were liquid and traded with moderate to heavy

                        volume during the Class Period;

                (e)     the Company traded on the NASDAQ, and was covered by market analysts;

                (f)     the misrepresentations and omissions alleged would tend to induce a

                        reasonable investor to misjudge the value of the Company’s securities;

                (g)     Plaintiff and members of the Class purchased and/or sold the Company’s

                        securities between the time the Defendants failed to disclose or

                        misrepresented material facts and the time the true facts were disclosed,

                        without knowledge of the omitted or misrepresented facts; and

                (h)     Unexpected material news about the Company was rapidly reflected in and

                        incorporated into the Company’s share price during the Class Period.

        46.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

 presumption of reliance upon the integrity of the market.

        47.     Alternatively, Plaintiff and the members of the Class are entitled to the presumption

 of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

 United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

 their Class Period statements in violation of a duty to disclose such information, as detailed above.




                                                  22
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 23 of 30 PageID #: 23




                                              COUNT I

  (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                     Against All Defendants)

         48.     Plaintiff repeats and realleges each and every allegation contained above as if fully

 set forth herein.

         49.     This Count is asserted against the Defendants and is based upon Section 10(b) of

 the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated thereunder by the SEC.

         50.     During the Class Period, the Defendants, individually and in concert, directly or

 indirectly, disseminated or approved the false statements specified above, which they knew or

 deliberately disregarded were misleading in that they contained misrepresentations and failed to

 disclose material facts necessary in order to make the statements made, in light of the

 circumstances under which they were made, not misleading.

         51.     The Defendants violated Section 10(b) of the Exchange Act and Rule 10b-5

 promulgated thereunder in that they: employed devices, schemes and artifices to defraud; made

 untrue statements of material facts or omitted to state material facts necessary in order to make the

 statements made, in light of the circumstances under which they were made, not misleading; and/or

 engaged in acts, practices and a course of business that operated as a fraud or deceit upon Plaintiff

 and others similarly situated in connection with their purchases of the Company’s securities during

 the Class Period.

         52.     The Defendants acted with scienter in that they knew that the public documents and

 statements issued or disseminated in the name of the Company were materially false and

 misleading; knew that such statements or documents would be issued or disseminated to the

 investing public; and knowingly and substantially participated, or acquiesced in the issuance or

 dissemination of such statements or documents as primary violations of the securities laws. These



                                                  23
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 24 of 30 PageID #: 24




 Defendants by their control over, and/or receipt and/or modification of the Company’s allegedly

 materially misleading statements, and/or their associations with the Company which made them

 privy to confidential proprietary information concerning the Company, participated in the

 fraudulent scheme alleged herein.

         53.      Individual Defendants, who are senior officers and/or directors of the Company,

 had actual knowledge of the material omissions and/or the falsity of the material statements set

 forth above, and intended to deceive Plaintiff and the other members of the Class, or, in the

 alternative, acted with reckless disregard for the truth when they failed to ascertain and disclose

 the true facts in the statements made by them or other personnel of the Company to members of

 the investing public, including Plaintiff and the Class.

         54.      As a result of the foregoing, the market price of the Company’s securities was

 artificially inflated during the Class Period. In ignorance of the falsity of the Defendants’

 statements, Plaintiff and the other members of the Class relied on the statements described above

 and/or the integrity of the market price of the Company’s securities during the Class Period in

 purchasing the Company’s securities at prices that were artificially inflated as a result of the

 Defendants’ false and misleading statements.

         55.      Had Plaintiff and the other members of the Class been aware that the market price

 of the Company’s securities had been artificially and falsely inflated by the Defendants’

 misleading statements and by the material adverse information which the Defendants did not

 disclose, they would not have purchased the Company’s securities at the artificially inflated prices

 that they did, or at all.

         56.      As a result of the wrongful conduct alleged herein, Plaintiff and other members of

 the Class have suffered damages in an amount to be established at trial.




                                                  24
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 25 of 30 PageID #: 25




        57.     By reason of the foregoing, the Defendants have violated Section 10(b) of the

 Exchange Act and Rule 10b-5 promulgated thereunder and are liable to the Plaintiff and the other

 members of the Class for substantial damages which they suffered in connection with their

 purchases of the Company’s securities during the Class Period.

                                             COUNT II

     (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

        58.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

 paragraphs as if fully set forth herein.

        59.     During the Class Period, the Individual Defendants participated in the operation

 and management of the Company, and conducted and participated, directly and indirectly, in the

 conduct of the Company’s business affairs. Because of their senior positions, they knew the

 adverse non-public information regarding the Company’s business practices.

        60.     As officers and/or directors of a publicly owned company, the Individual

 Defendants had a duty to disseminate accurate and truthful information with respect to the

 Company’s financial condition and results of operations, and to correct promptly any public

 statements issued by the Company which had become materially false or misleading.

        61.     Because of their positions of control and authority as senior officers, the Individual

 Defendants were able to, and did, control the contents of the various reports, press releases and

 public filings which the Company disseminated in the marketplace during the Class Period.

 Throughout the Class Period, the Individual Defendants exercised their power and authority to

 cause the Company to engage in the wrongful acts complained of herein. The Individual

 Defendants, therefore, were controlling persons of the Company within the meaning of Section




                                                 25
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 26 of 30 PageID #: 26




 20(a) of the Exchange Act. In this capacity, the Individual Defendants participated in the unlawful

 conduct alleged which artificially inflated the market price of the Company’s securities.

        62.     The Individual Defendants, therefore, acted as controlling persons of the Company.

 By reason of their senior management positions and/or being directors of the Company, the

 Individual Defendants had the power to direct the actions of, and exercised the same to cause, the

 Company to engage in the unlawful acts and conduct complained of herein. The Individual

 Defendants exercised control over the general operations of the Company and possessed the power

 to control the specific activities which comprise the primary violations about which Plaintiff and

 the other members of the Class complain.

        63.     By reason of the above conduct, the Individual Defendants are liable pursuant to

 Section 20(a) of the Exchange Act for the violations committed by the Company.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff demands judgment against Defendants as follows:

        A.      Determining that the instant action may be maintained as a class action under Rule

 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

        B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

 of the acts and transactions alleged herein;

        C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

 judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

        D.      Awarding such other and further relief as this Court may deem just and proper.

                                DEMAND FOR TRIAL BY JURY

        Plaintiff hereby demands a trial by jury.

 Dated: September 21, 2020                               Respectfully submitted,




                                                    26
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 27 of 30 PageID #: 27




                                           POMERANTZ LLP

                                           /s/ Jeremy A. Lieberman
                                           Jeremy A. Lieberman
                                           J. Alexander Hood II
                                           600 Third Avenue, 20th Floor
                                           New York, New York 10016
                                           Telephone: (212) 661-1100
                                           Facsimile: (212) 661-8665
                                           jalieberman@pomlaw.com
                                           ahood@pomlaw.com

                                           POMERANTZ LLP
                                           Patrick V. Dahlstrom
                                           10 South La Salle Street, Suite 3505
                                           Chicago, Illinois 60603
                                           Telephone: (312) 377-1181
                                           Facsimile: (312) 377-1184
                                           pdahlstrom@pomlaw.com

                                           BRONSTEIN, GEWIRTZ &
                                           GROSSMAN, LLC
                                           Peretz Bronstein
                                           60 East 42nd Street, Suite 4600
                                           New York, New York 10165
                                           Telephone: (212) 697-6484
                                           Facsimile: (212) 697-7296
                                           peretz@bgandg.com

                                           Attorneys for Plaintiff




                                      27
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 28 of 30 PageID #: 28



                                                                                   Saturday, August 22, 2020

 Baidu ;(BIDU)



CERTIFICATION PURSUANT TO FEDERAL SECURITIES LAWS
1. I make this declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 ("Securities Act")
and/or Section 21 D(a)(2) of the Securities Exchange Act of 1934 ("Exchange Act") as amended by the
Private Securities Litigation Reform Act of 1995.

2. I have reviewed a Complaint against Baidu, Inc. ("Baidu or the "Company") and authorize the filing of a
comparable complaint on my behalf.

3. I did not purchase or acquire Baidu securities at the direction of plaintiffs counsel, or in order to
participate in any private action arising under the Securities Act or Exchange Act.

4. I am willing to serve as a representative party on behalf of a Class of investors who purchased or
acquired Baidu securities during the class period, including providing testimony at deposition and trial, if
necessary. I understand that the Court has the authority to select the most adequate lead plaintiff in this
action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in Baidu securities
during the Class Period as specified in the Complaint.

6. During the three-year period preceding the date on which this Certification is signed, I have not sought
to serve as a representative party on behalf of a class under the federal securities laws.

7. I agree not to accept any payment for serving as a representative party on behalf of the class as set
forth in the Complaint, beyond my pro rata share of any recovery, except such reasonable costs and
expenses directly relating to the representation of the class as ordered or approved by the Court.

8. 1declare under penalty of perjury that the foregoing is true and correct.




Name


Print Name
Harinath Nampally
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 29 of 30 PageID #: 29


Signature




Full Name
Harinath Nampally




                                                                             3
Case 1:20-cv-04430-RPK-RLM Document 1 Filed 09/21/20 Page 30 of 30 PageID #: 30



  Baidu, Inc. (BIDU)                                              Nampally, Harinath

                               List of Purchases and Sales

      Transaction                             Number of            Price Per
         Type           Date                  Shares/Unit         Share/Unit

       Purchase            5/21/2018                          4           $240.5000
       Purchase            8/14/2018                          2           $215.0000
       Purchase            8/23/2018                          1           $220.0000
       Purchase            9/11/2018                          3           $210.0000
       Purchase            9/11/2018                          3           $210.0000
       Purchase            10/4/2018                          2           $209.0000
       Purchase           10/18/2018                          2           $198.0000
       Purchase            1/24/2020                         10           $130.0000
